 


 HR 515 ENR: International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 515 
 
AN ACT 
To protect children and others from sexual abuse and exploitation, including sex trafficking and sex tourism, by providing advance notice of intended travel by registered sex offenders outside the United States to the government of the country of destination, requesting foreign governments to notify the United States when a known sex offender is seeking to enter the United States, and for other purposes. 
 
 
1.Short title and table of contents
(a)Short titleThis Act may be cited as the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title and table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
Sec. 4. Angel Watch Center.
Sec. 5. Notification by the United States Marshals Service.
Sec. 6. International travel.
Sec. 7. Reciprocal notifications.
Sec. 8. Unique passport identifiers for covered sex offenders.
Sec. 9. Implementation plan.
Sec. 10. Technical assistance.
Sec. 11. Authorization of appropriations.
Sec. 12. Rule of construction.
2.FindingsCongress finds the following: (1)Megan Nicole Kanka, who was 7 years old, was abducted, sexually assaulted, and murdered in 1994, in the State of New Jersey by a violent predator living across the street from her home. Unbeknownst to Megan Kanka and her family, he had been convicted previously of a sex offense against a child.
(2)In 1996, Congress adopted Megan’s Law (Public Law 104–145) as a means to encourage States to protect children by identifying the whereabouts of sex offenders and providing the means to monitor their activities. (3)In 2006, Congress passed the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109–248) to protect children and the public at large by establishing a comprehensive national system for the registration and notification to the public and law enforcement officers of convicted sex offenders.
(4)Law enforcement reports indicate that known child-sex offenders are traveling internationally. (5)The commercial sexual exploitation of minors in child sex trafficking and pornography is a global phenomenon. The International Labour Organization has estimated that 1,8000,000 children worldwide are victims of child sex trafficking and pornography each year.
(6)Child sex tourism, where an individual travels to a foreign country and engages in sexual activity with a child in that country, is a form of child exploitation and, where commercial, child sex trafficking. 3.DefinitionsIn this Act:
(1)CenterThe term Center means the Angel Watch Center established pursuant to section 4(a). (2)ConvictedThe term convicted has the meaning given the term in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).
(3)Covered sex offenderExcept as otherwise provided, the term covered sex offender means an individual who is a sex offender by reason of having been convicted of a sex offense against a minor. (4)Destination countryThe term destination country means a destination or transit country.
(5)InterpolThe term INTERPOL means the International Criminal Police Organization. (6)JurisdictionThe term jurisdiction means—
(A)a State; (B)the District of Columbia;
(C)the Commonwealth of Puerto Rico; (D)Guam;
(E)American Samoa; (F)the Northern Mariana Islands;
(G)the United States Virgin Islands; and (H)to the extent provided in, and subject to the requirements of, section 127 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16927), a Federally recognized Indian tribe.
(7)MinorThe term minor means an individual who has not attained the age of 18 years. (8)National sex offender registryThe term National Sex Offender Registry means the National Sex Offender Registry established by section 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919).
(9)Sex offender under sornaThe term sex offender under SORNA has the meaning given the term sex offender in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911). (10)Sex offense against a minor (A)In generalThe term sex offense against a minor means a specified offense against a minor, as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911).
(B)Other offensesThe term sex offense against a minor includes a sex offense described in section 111(5)(A) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(5)(A)) that is a specified offense against a minor, as defined in paragraph (7) of such section, or an attempt or conspiracy to commit such an offense. (C)Foreign convictions; offenses involving consensual sexual conductThe limitations contained in subparagraphs (B) and (C) of section 111(5) of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16911(5)) shall apply with respect to a sex offense against a minor for purposes of this Act to the same extent and in the same manner as such limitations apply with respect to a sex offense for purposes of the Adam Walsh Child Protection and Safety Act of 2006.
4.Angel Watch Center
(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish within the Child Exploitation Investigations Unit of U.S. Immigrations and Customs Enforcement a Center, to be known as the Angel Watch Center, to carry out the activities specified in subsection (e). (b)Incoming notification (1)In generalThe Center may receive incoming notifications concerning individuals seeking to enter the United States who have committed offenses of a sexual nature.
(2)NotificationUpon receiving an incoming notification under paragraph (1), the Center shall— (A)immediately share all information received relating to the individual with the Department of Justice; and
(B)share all relevant information relating to the individual with other Federal, State, and local agencies and entities, as appropriate. (3)CollaborationThe Secretary of Homeland Security shall collaborate with the Attorney General to establish a process for the receipt, dissemination, and categorization of information relating to individuals and specific offenses provided herein.
(c)LeadershipThe Center shall be headed by the Assistant Secretary of U.S. Immigration and Customs Enforcement, in collaboration with the Commissioner of U.S. Customs and Border Protection and in consultation with the Attorney General and the Secretary of State. (d)MembersThe Center shall consist of the following:
(1)The Assistant Secretary of U.S. Immigration and Customs Enforcement. (2)The Commissioner of U.S. Customs and Border Protection.
(3)Individuals who are designated as analysts in U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection. (4)Individuals who are designated as program managers in U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection.
(e)Activities
(1)In generalIn carrying out this section, the Center shall, using all relevant databases, systems and sources of information, not later than 48 hours before scheduled departure, or as soon as practicable before scheduled departure— (A)determine if individuals traveling abroad are listed on the National Sex Offender Registry;
(B)review the United States Marshals Service’s National Sex Offender Targeting Center case management system or other system that provides access to a list of individuals who have provided advanced notice of international travel to identify any individual who meets the criteria described in subparagraph (A) and is not in a system reviewed pursuant to this subparagraph; and (C)provide a list of individuals identified under subparagraph (B) to the United States Marshals Service’s National Sex Offender Targeting Center to determine compliance with title I of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.).
(2)Provision of information to centerTwenty-four hours before the intended travel, or thereafter, not later than 72 hours after the intended travel, the United States Marshals Service’s National Sex Offender Targeting Center shall provide, to the Angel Watch Center, information pertaining to any sex offender described in subparagraph (C) of paragraph (1). (3)Advance notice to destination country (A)In generalThe Center may transmit relevant information to the destination country about a sex offender if—
(i)the individual is identified by a review conducted under paragraph (1)(B) as having provided advanced notice of international travel; or (ii)after completing the activities described in paragraph (1), the Center receives information pertaining to a sex offender under paragraph (2).
(B)ExceptionsThe Center may immediately transmit relevant information on a sex offender to the destination country if— (i)the Center becomes aware that a sex offender is traveling outside of the United States within 24 hours of intended travel, and simultaneously completes the activities described in paragraph (1); or
(ii)the Center has not received a transmission pursuant to paragraph (2), provided it is not more than 24 hours before the intended travel. (C)CorrectionsUpon receiving information that a notification sent by the Center regarding an individual was inaccurate, the Center shall immediately—
(i)send a notification of correction to the destination country notified; (ii)correct all data collected pursuant to paragraph (6); and
(iii)if applicable, notify the Secretary of State for purposes of the passport review and marking processes described in section 240 of Public Law 110–457. (D)FormThe notification under this paragraph may be transmitted through such means as are determined appropriate by the Center, including through U.S. Immigration and Customs Enforcement attaches.
(4)Memorandum of agreementNot later than 6 months after the date of enactment of this Act, the Secretary of Homeland Security shall enter into a Memorandum of Agreement with the Attorney General to facilitate the activities of the Angel Watch Center in collaboration with the United States Marshals Service’s National Sex Offender Targeting Center, including the exchange of information, the sharing of personnel, access to information and databases in accordance with paragraph (1)(B), and the establishment of a process to share notifications from the international community in accordance with subsection (b)(1). (5)Passport application review (A)In generalThe Center shall provide a written determination to the Department of State regarding the status of an individual as a covered sex offender (as defined in section 240 of Public Law 110–457) when appropriate.
(B)Effective dateSubparagraph (A) shall take effect upon certification by the Secretary of State, the Secretary of Homeland Security, and the Attorney General that the process developed and reported to the appropriate congressional committees under section 9 has been successfully implemented. (6)Collection of dataThe Center shall collect all relevant data, including—
(A)a record of each notification sent under paragraph (3); (B)the response of the destination country to notifications under paragraph (3), where available;
(C)any decision not to transmit a notification abroad, to the extent practicable; (D)the number of transmissions made under subparagraphs (A),(B), and (C) of paragraph (3) and the countries to which they are transmitted, respectively;
(E)whether the information was transmitted to the destination country before scheduled commencement of sex offender travel; and (F)any other information deemed necessary and appropriate by the Secretary of Homeland Security.
(7)Complaint review
(A)In generalThe Center shall— (i)establish a mechanism to receive complaints from individuals affected by erroneous notifications under this section;
(ii)ensure that any complaint is promptly reviewed; and (iii)in the case of a complaint that involves a notification sent by another Federal Government entity, notify the individual of the contact information for the appropriate entity and forward the complaint to the appropriate entity for prompt review and response pursuant to this section.
(B)Response to complaintsThe Center shall, as applicable— (i)provide the individual with notification in writing that the individual was erroneously subjected to international notification;
(ii)take action to ensure that a notification or information regarding the individual is not erroneously transmitted to a destination country in the future; and (iii)submit an additional written notification to the individual explaining why a notification or information regarding the individual was erroneously transmitted to the destination country and describing the actions that the Center has taken or is taking under clause (ii).
(C)Public AwarenessThe Center shall make publicly available information on how an individual may submit a complaint under this section. (D)Reporting RequirementThe Secretary of Homeland Security shall submit an annual report to the appropriate congressional committees (as defined in section 9) that includes—
(i)the number of instances in which a notification or information was erroneously transmitted to the destination country of an individual under paragraph (3); and (ii)the actions taken to prevent similar errors from occurring in the future.
(8)Annual review processThe Center shall establish, in coordination with the Attorney General, the Secretary of State, and INTERPOL, an annual review process to ensure that there is appropriate coordination and collaboration, including consistent procedures governing the activities authorized under this Act, in carrying out this Act. (9)Information requiredThe Center shall make available to the United States Marshals Service’s National Sex Offender Targeting Center information on travel by sex offenders in a timely manner.
(f)DefinitionIn this section, the term sex offender means— (1)a covered sex offender; or
(2)an individual required to register under the sex offender registration program of any jurisdiction or included in the National Sex Offender Registry, on the basis of an offense against a minor. 5.Notification by the united states marshals service (a)In generalThe United States Marshals Service’s National Sex Offender Targeting Center may—
(1)transmit notification of international travel of a sex offender to the destination country of the sex offender, including to the visa-issuing agent or agents in the United States of the country; (2)share information relating to traveling sex offenders with other Federal, State, local, and foreign agencies and entities, as appropriate;
(3)receive incoming notifications concerning individuals seeking to enter the United States who have committed offenses of a sexual nature and shall share the information received immediately with the Department of Homeland Security; and (4)perform such other functions at the Attorney General or the Director of the United States Marshals Service may direct.
(b)Consistent notificationIn making notifications under subsection (a)(1), the United States Marshals Service’s National Sex Offender Targeting Center shall, to the extent feasible and appropriate, ensure that the destination country is consistently notified in advance about sex offenders under SORNA identified through their inclusion in sex offender registries of jurisdictions or the National Sex Offender Registry. (c)Information requiredFor purposes of carrying out this Act, the United States Marshals Service’s National Sex Offender Targeting Center shall—
(1)make the case management system or other system that provides access to a list of individuals who have provided advanced notice of international travel available to the Angel Watch Center; (2)provide the Angel Watch Center a determination of compliance with title I of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16901 et seq.) for the list of individuals transmitted under section 4(e)(1)(C);
(3)make available to the Angel Watch Center information on travel by sex offenders in a timely manner; and (4)consult with the Department of State regarding operation of the international notification program authorized under this Act.
(d)CorrectionsUpon receiving information that a notification sent by the United States Marshals Service’s National Sex Offender Targeting Center regarding an individual was inaccurate, the United States Marshals Service’s National Sex Offender Targeting Center shall immediately— (1)send a notification of correction to the destination country notified;
(2)correct all data collected in accordance with subsection (f); and (3)if applicable, send a notification of correction to the Angel Watch Center.
(e)FormThe notification under this section may be transmitted through such means as are determined appropriate by the United States Marshals Service’s National Sex Offender Targeting Center, including through the INTERPOL notification system and through Federal Bureau of Investigation Legal attaches. (f)Collection of dataThe Attorney General shall collect all relevant data, including—
(1)a record of each notification sent under subsection (a); (2)the response of the destination country to notifications under paragraphs (1) and (2) of subsection (a), where available;
(3)any decision not to transmit a notification abroad, to the extent practicable; (4)the number of transmissions made under paragraphs (1) and (2) of subsection (a) and the countries to which they are transmitted;
(5)whether the information was transmitted to the destination country before scheduled commencement of sex offender travel; and (6)any other information deemed necessary and appropriate by the Attorney General.
(g)Complaint review
(1)In generalThe United States Marshals Service’s National Sex Offender Targeting Center shall— (A)establish a mechanism to receive complaints from individuals affected by erroneous notifications under this section;
(B)ensure that any complaint is promptly reviewed; and (C)in the case of a complaint that involves a notification sent by another Federal Government entity, notify the individual of the contact information for the appropriate entity and forward the complaint to the appropriate entity for prompt review and response pursuant to this section.
(2)Response to complaintsThe United States Marshals Service’s National Sex Offender Targeting Center shall, as applicable— (A)provide the individual with notification in writing that the individual was erroneously subjected to international notification;
(B)take action to ensure that a notification or information regarding the individual is not erroneously transmitted to a destination country in the future; and (C)submit an additional written notification to the individual explaining why a notification or information regarding the individual was erroneously transmitted to the destination country and describing the actions that the United States Marshals Service’s National Sex Offender Targeting Center has taken or is taking under subparagraph (B).
(3)Public AwarenessThe United States Marshals Service’s National Sex Offender Targeting Center shall make publicly available information on how an individual may submit a complaint under this section. (4)Reporting RequirementThe Attorney General shall submit an annual report to the appropriate congressional committees (as defined in section 9) that includes—
(A)the number of instances in which a notification or information was erroneously transmitted to the destination country of an individual under subsection (a); and (B)the actions taken to prevent similar errors from occurring in the future.
(h)DefinitionIn this section, the term sex offender means— (1)a sex offender under SORNA; or
(2)a person required to register under the sex offender registration program of any jurisdiction or included in the National Sex Offender Registry. 6.International travel (a)Requirement that sex offenders provide international travel related information To sex offender registriesSection 114 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16914) is amended—
(1)in subsection (a)— (A)by redesignating paragraph (7) as paragraph (8); and;
(B)by inserting after paragraph (6) the following:  (7)Information relating to intended travel of the sex offender outside the United States, including any anticipated dates and places of departure, arrival, or return, carrier and flight numbers for air travel, destination country and address or other contact information therein, means and purpose of travel, and any other itinerary or other travel-related information required by the Attorney General.; and
(2)by adding at the end the following:  (c)Time and mannerA sex offender shall provide and update information required under subsection (a), including information relating to intended travel outside the United States required under paragraph (7) of that subsection, in conformity with any time and manner requirements prescribed by the Attorney General..
(b)Conforming amendments to section 2250 of title 18, united states codeSection 2250 of title 18, United States Code, is amended— (1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively;
(2)by inserting after subsection (a) the following:  (b)International travel reporting violationsWhoever—
(1)is required to register under the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.); (2)knowingly fails to provide information required by the Sex Offender Registration and Notification Act relating to intended travel in foreign commerce; and
(3)engages or attempts to engage in the intended travel in foreign commerce;shall be fined under this title, imprisoned not more than 10 years, or both.; and (3)in subsections (c) and (d), as redesignated, by striking subsection (a) each place it appears and inserting subsection (a) or (b).
(c)ImplementationIn carrying out this Act, and the amendments made by this Act, the Attorney General may use the resources and capacities of any appropriate agencies of the Department of Justice, including the Office of Sex Offender Sentencing, Monitoring, Apprehending, Registering, and Tracking, the United States Marshals Service, INTERPOL Washington-U.S. National Central Bureau, the Federal Bureau of Investigation, the Criminal Division, and the United States Attorneys’ Offices. 7.Reciprocal notificationsIt is the sense of Congress that the Secretary of State, in consultation with the Attorney General and the Secretary of Homeland Security, should seek reciprocal international agreements or arrangements to further the purposes of this Act and the Sex Offender Registration and Notification Act (42 U.S.C. 16901 et seq.). Such agreements or arrangements may establish mechanisms and undertakings to receive and transmit notices concerning international travel by sex offenders, through the Angel Watch Center, the INTERPOL notification system, and such other means as may be appropriate, including notification by the United States to other countries relating to the travel of sex offenders from the United States, reciprocal notification by other countries to the United States relating to the travel of sex offenders to the United States, and mechanisms to correct and, as applicable, remove from any other records, any inaccurate information transmitted through such notifications.
8.Unique passport identifiers for covered sex offenders
(a)Amendment to public law 110–457Title II of Public Law 110–457 is amended by adding at the end the following:  240.Unique passport identifiers for covered sex offenders (a)In generalImmediately after receiving a written determination from the Angel Watch Center that an individual is a covered sex offender, through the process developed for that purpose under section 9 of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, the Secretary of State shall take appropriate action under subsection (b).
(b)Authority To use unique passport identifiers
(1)In generalExcept as provided under paragraph (2), the Secretary of State shall not issue a passport to a covered sex offender unless the passport contains a unique identifier, and may revoke a passport previously issued without such an identifier of a covered sex offender. (2)Authority to reissueNotwithstanding paragraph (1), the Secretary of State may reissue a passport that does not include a unique identifier if an individual described in subsection (a) reapplies for a passport and the Angel Watch Center provides a written determination, through the process developed for that purpose under section 9 of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders, to the Secretary of State that the individual is no longer required to register as a covered sex offender.
(c)Defined termsIn this section— (1)the term covered sex offender means an individual who—
(A)is a sex offender, as defined in section 4(f) of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders; and (B)is currently required to register under the sex offender registration program of any jurisdiction;
(2)the term unique identifier means any visual designation affixed to a conspicuous location on the passport indicating that the individual is a covered sex offender; and (3)the term passport means a passport book or passport card.
(d)ProhibitionThe Secretary of State, the Secretary of Homeland Security, and the Attorney General, and their agencies, officers, employees, and agents, shall not be liable to any person for any action taken under this section. (e)DisclosureIn furtherance of this section, the Secretary of State may require a passport applicant to disclose that they are a registered sex offender.
(f)Effective dateThis section shall take effect upon certification by the Secretary of State, the Secretary of Homeland Security, and the Attorney General, that the process developed and reported to the appropriate congressional committees under section 9 of the International Megan’s Law to Prevent Child Exploitation and Other Sexual Crimes Through Advanced Notification of Traveling Sex Offenders has been successfully implemented.. 9.Implementation plan (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, the Secretary of State, and the Attorney General shall develop a process by which to implement section 4(e)(5) and the provisions of section 240 of Public Law 110–457, as added by section 8 of this Act.
(b)Reporting requirementNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, the Secretary of State, and the Attorney General shall jointly submit a report to, and shall consult with, the appropriate congressional committees on the process developed under subsection (a), which shall include a description of the proposed process and a timeline and plan for implementation of that process, and shall identify the resources required to effectively implement that process. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations of the Senate; (2)the Committee on Foreign Affairs of the House of Representatives;
(3)the Committee on Homeland Security and Governmental Affairs of the Senate; (4)the Committee on Homeland Security of the House of Representatives;
(5)the Committee on the Judiciary of the Senate; (6)the Committee on the Judiciary of the House of Representatives;
(7)the Committee on Appropriations of the Senate; and (8)the Committee on Appropriations of the House of Representatives.
10.Technical assistanceThe Secretary of State, in consultation with the Attorney General and the Secretary of Homeland Security, may provide technical assistance to foreign authorities in order to enable such authorities to participate more effectively in the notification program system established under this Act. 11.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $6,000,000 for each of fiscal years 2017 and 2018.
12.Rule of constructionNothing in this Act shall be construed to limit international information sharing or law enforcement cooperation relating to any person pursuant to any authority of the Department of Justice, the Department of Homeland Security, or any other department or agency.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 